Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 21, 2018                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

  157427                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 157427
                                                                   COA: 335182
                                                                   Wayne CC: 16-002318-FC
  MELVIN MARTIN THOMAS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 1, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 21, 2018
           p1114
                                                                              Clerk